Citation Nr: 1013556	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-06 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disorder 
other than chloracne or tinea pedis (referred to hereinafter 
as "skin disorder"), to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1970 and from May 1970 to February 1982.  He served in the 
Republic of Vietnam (RVN) from December 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2010, the Veteran testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

Additional pertinent evidence was received in February 2010 
and March 2010, and the Veteran waived its review by the RO. 
 See 38 C.F.R. § 20.1304.  Accordingly, the Board has 
jurisdiction to consider this evidence in the first instance.

The issue of entitlement to a higher evaluation for service-
connected tinea pedis has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record does not show that the Veteran is 
currently diagnosed with chloracne.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chloracne have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in January 2007 of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate his claim for service 
connection, the Veteran's and VA's respective duties for 
obtaining evidence, and how VA determines disability ratings 
and effective dates if service connection is awarded.  As 
this letter fully addressed all notice elements, the Board 
finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the Veteran's service treatment records, 
service personnel records, and VA outpatient treatment 
records.  No private treatment records regarding the Veteran 
have been obtained.  The duty to assist is not applicable in 
this regard, however, as the Veteran has not identified any 
such records.  See 38 U.S.C.A. § 5103A(b).

The Board notes that VA has not provided a medical 
examination or obtained a medical opinion with respect to the 
Veteran's claim.  In determining whether the duty to assist 
requires VA to do so, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no competent or credible medical 
or lay evidence indicating that the Veteran currently has a 
chloracne disability.  The Board therefore finds it 
unnecessary to afford the Veteran a VA medical examination or 
obtain a medical opinion regarding his claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

The Veteran seeks entitlement to service connection for 
chloracne.  He contends that this disease was caused by in-
service exposure to herbicide agents while on patrols and 
night ambushes in defoliated jungle and mangrove swamps in 
the RVN.

Service connection may be established in several manners, 
including on a presumptive basis.  Presumptive service 
connection means that a disease will be considered to have 
been incurred in or aggravated by service even though there 
is no evidence of such disease during service.  38 C.F.R. 
§§ 3.307(a); 3.309.  Service connection is presumed where a 
Veteran (1) was exposed to an herbicide agent during service 
and (2) manifests either (a) chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
or acute and subacute peripheral neuropathy to a degree of 10 
percent or more within one year of the last date on which the 
Veteran was exposed to an herbicide agent during service or 
(b) AL amyloidosis, diabetes mellitus, Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, prostate cancer, respiratory cancers, or certain 
soft tissue sarcomas at any time after service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A Veteran who manifests one of 
these disorders is presumed to have been exposed to an 
herbicide agent if he served in Vietnam between January 9, 
1962, and May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii); McCartt 
v. West, 12 Vet. App. 164 (1999).

When a Veteran is not entitled to presumptive service 
connection as due to herbicide exposure, VA must nevertheless 
consider whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Direct service connection means that the facts 
establish that a current disability resulted from an injury 
or disease incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish direct service connection for a disability, there 
generally must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

Service treatment records reveal that the Veteran had 
problems with the skin on his feet, such as tinea pedis, in 
December 1970 and numerous times thereafter as well as an arm 
rash that appeared to be eczema in December 1976.  However, 
these records do not reveal that the Veteran ever complained 
of, sought treatment for, or received a diagnosis of 
chloracne or any other acneform disease consistent with 
chloracne.  Upon separation from service, the Veteran's skin 
was given a normal clinical evaluation.

After service, the Veteran sought treatment for a variety of 
skin ailments from the VA Health Care System (HCS) in Bay 
Pines, Florida.  Treatment records from this facility dated 
from March 2006 to April 2009 reflect diagnoses of eczema, 
dermatitis, tinea, tinea corporis, onychomycosis, seborrheic 
keratosis, irritated seborrheic keratosis, actinic keratosis, 
and actinic damage with scattered lentigines but not 
chloracne or any other acneform disease consistent with 
chloracne.

In support of his claim, the Veteran's wife submitted a 
statement dated in January 2007 and the Veteran himself 
submitted two statements dated in January 2007 and March 
2008.  They noted that the Veteran's skin problems 
predominately affect his feet, began in the RVN, and have 
persisted since then.

The Veteran also provided testimony in support of his claim 
at a Video Conference hearing in January 2010.  He indicated 
that he was told he had chloracne by his military doctors.

In light of the evidence, the Board finds that entitlement to 
presumptive service connection for chloracne is not 
warranted.  There is no evidence that the Veteran manifested 
chloracne or any other acneform disease consistent with 
chloracne to a degree of 10 percent or more within one year 
of his last in-service exposure to an herbicide agent.  He 
completed his service in the RVN in March 1970.  Assuming 
that he was exposed to an herbicide agent there and that his 
last exposure to such an agent occurred on his last day in 
the country, the Veteran must have exhibited chloracne or any 
other acneform disease consistent with chloracne to a 
compensable degree by March 1971.  The Veteran contends that 
his military doctors told him he had chloracne during this 
timeframe.  However, this contention regarding his diagnosis 
is not supported by the competent medical evidence of record.  
Service treatment records dated in and prior to March 1971 
make no mention of chloracne or any other acneform disease 
consistent with chloracne.  Presumptive service connection 
therefore is not for application in this case.

The Board also finds that entitlement to direct service 
connection for chloracne is not warranted.  There is no 
medical evidence that the Veteran currently is diagnosed with 
a chloracne disability.  While his VA treatment records 
reveal numerous diagnoses of skin ailments, chloracne or any 
other acneform disease consistent with chloracne are not 
included among them.  No other medical evidence is contained 
within the claims file.  In the absence of any evidence of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran 
therefore is not entitled to direct service connection.

Accordingly, service connection for chloracne is denied under 
all applicable theories of entitlement.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chloracne is denied.


REMAND

For the reasons set forth below, the Veteran's claim of 
entitlement to service connection for a skin disorder, other 
than chloracne or service-connected tinea pedis, must be 
remanded.  Although the Board sincerely regrets the 
additional delay, a remand is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claim 
so that he is afforded every possible consideration.

As noted above, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes providing a 
medical examination or obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
medical examination and/or medical opinion is necessary when 
there is:  (1) competent evidence that the Veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that he suffered an 
event, injury or disease in service or manifested certain 
diseases during an applicable presumption period; (3) an 
indication that the current disability or symptoms may be 
associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated 
that only evidence that "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service is required.  The types of evidence that 
satisfy this low threshold include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records dated in December 1976 reveal that 
the Veteran complained of a rash on both of his arms.  Upon 
physical examination, the rash was circular and clear in the 
center with a red outline.  Potassium hydroxide testing 
revealed no fungus.  The treating physician noted that the 
rash appeared to be eczema.

A history of skin disease, particularly with respect to his 
feet, was reported by the Veteran at separation from service 
in 1982.

The Veteran obtained health care treatment from the VA HCS in 
Bay Pines, Florida, subsequent to service.  March 2006 
treatment records from this facility noted a large, dry, 
scaly, pale patch, described as a rash, on the Veteran's 
right thigh.  Treatment records dated in July 2006 noted a 
rash on the Veteran's buttocks and upper posterior thighs.  
The Veteran reported that this rash had waxed and waned over 
the past 15 years.  It was described as large, faint, pink, 
dry areas with darker and scalloped edges.  The examining 
physician suspected tinea.  However, dermatitis of the 
buttocks and thighs instead was noted among the Veteran's 
past medical history in treatment records dated in September 
2006.  October 2006 treatment records indicate that this rash 
had cleared but that the Veteran had a new rash, 
characterized as a round, pink patch with central clearing, 
on his right lower back.

VA treatment records dated in January 2008 note that the 
Veteran has had a long history of pruritic rash on his 
buttocks and legs.  The Veteran provided the examining 
physician with pictures showing then current erythematous 
scaly plaques on his buttocks.  He was diagnosed with 
onychomycosis and tinea corporis.  Tinea was listed under 
past medical history in March 2008 treatment records 
concerning the Veteran.  Also in these records, the Veteran 
reported itchy little bumps all over his body and a cyst on 
his buttocks.  His skin was dry and scaly upon examination.  
He was diagnosed with neoplasm of uncertain behavior, 
xerosis, and epidermal cyst.  Treatment records dated in 
April 2008 indicate that the Veteran had a cyst removed from 
his right buttocks.  Multiple tan verrucous, stuck-on papules 
with no suspicious features on dermoscopy also were noted on 
his right thigh.  The Veteran was diagnosed with actinic 
keratosis and irritated seborrheic keratosis.  May 2008 
treatment records note the Veteran's concern regarding dark 
spots on his forehead.  June 2008 treatment records reflect 
that he was prescribed Aquanil and Basis soap for eczema.  
This condition, along with numerous others, was mentioned in 
the Veteran's past medical history in treatment records dated 
in December 2008.  At that time, he manifested actinic damage 
with scattered lentigines on his forehead, two erythematous 
three millimeter flat macules with scaly surfaces on his post 
scalp, and scattered light brown benign appearing nevi on his 
arms, hands, and back.  He was diagnosed with actinic damage 
with scattered lentigines of the forehead, actinic keratosis 
of the scalp, and seborrheic keratosis.

VA treatment records from April 2009 noted tinea as one of 
the Veteran's continuing health issues.  They also note one 
medium brown keratotis, stuck-on appearing papule on his 
right areola.  The Veteran was diagnosed seborrheic 
keratosis.

In January 2010, the Veteran testified at a Video Conference 
hearing.  He stated that he gets little bumps, almost like 
warts except that they do not rise up, on his forehead, top 
of his head, legs, arms, but mostly on the sides and top of 
his feet.  He further stated that his skin "rash" began 
during his active service in the RVN and has been a constant 
issue since then.

A review of the claims file reveals that to date, VA has 
neither afforded the Veteran a medical examination nor 
solicited a medical opinion regarding his claim of 
entitlement to service connection for a skin disorder.  In 
light of the above evidence, the Board finds that VA's duty 
to assist requires the provision of such a medical 
examination and opinion.  The Veteran's service treatment 
records document that he had problems with his skin during 
service.  He currently has diagnoses of several skin 
ailments, including eczema, dermatitis, tinea, tinea 
corporis, onychomycosis, seborrheic keratosis, irritated 
seborrheic keratosis, actinic keratosis, and actinic damage 
with scattered lentigines.  At his January 2010 hearing, the 
Veteran indicated that his skin problems have been continual 
since serving in the RVN.  The Board notes that the Veteran 
is competent to describe his symptomatology.  See Jandreau v. 
Nicholson, 492 F.3d at 1372.  Further, VA treatment records 
lend some support to his contention regarding continuity of 
this symptomatology.  The Board therefore has credible 
evidence of a potential nexus between the Veteran's current 
skin disorder and his service but does not have sufficient 
competent medical evidence to render a decision on his claim.  
A remand thus is necessary to arrange for the Veteran to 
undergo a medical examination and for an opinion regarding 
the etiology of his skin disorder to be rendered.

The Board notes that service connection for chloracne was 
denied above.  The Board further notes that the Veteran 
already is service-connected for several disabilities, 
including tinea pedis.  Although this service-connected 
disability affects his feet and there is evidence that his 
claimed skin disorder also may affect his feet, among other 
body parts, these conditions may have separate and distinct 
symptomatology.  On remand the Board is attempting to 
discern, through an appropriate VA medical examination and 
etiology opinion, what current symptomatology may be 
associated with a skin disorder other than chloracne or tinea 
pedis and whether this disorder may be related to service.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the location, nature, 
extent, onset, and etiology of any skin 
disorder (with the exception of 
chloracne, for which service-connection 
was denied above, and tinea pedis, for 
which the Veteran already is service-
connected) found to be present.  The 
claims file shall be made available to 
and reviewed by the examiner, and the 
examiner shall note such review in an 
examination report.  All indicated 
studies deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  The examiner shall 
comment on the Veteran's reports 
regarding the onset and continuity of 
his skin symptoms (other than those 
related to chloracne and tinea pedis) 
and describe the evidence of all such 
symptomatology.  If any symptoms of a 
skin disorder of the Veteran's feet 
cannot be distinguished from those 
related to his tinea pedis, the 
examiner shall so state and explain 
fully.  If a skin disorder separate and 
distinct from chloracne and tinea pedis 
is diagnosed, the examiner shall 
identify the location (body part(s)) 
affected by it.  The examiner also 
shall opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that it is related 
to or had its onset during service, 
including in-service exposure to 
herbicides, or is proximately caused by 
or permanently aggravated by a service-
connected disability.  The rationale 
for all opinions expressed shall be 
provided in a legible report.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative shall be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


